TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00313-CV



Dana Compton and William Compton, Appellants


v.


First State Bank and First National Bank, Appellees






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 24338, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A D U M   O P I N I O N


	Appellants filed an unopposed motion to dismiss their appeal advising that they no
longer desire to pursue this appeal.
	The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(1).


  
					Bob Pemberton, Justice
Before: Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   July 29, 2004